                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Nataly Mendoza, et al.
                                  Plaintiff,
v.                                                  Case No.: 1:19−cv−03952
                                                    Honorable Charles R. Norgle Sr.
BSB Transport, Inc., et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 26, 2019:


       MINUTE entry before the Honorable Charles R. Norgle: Unopposed motion for
second extension of time to answer or otherwise plead to first amended complaint [39] is
granted. The parties are not required to appear before the court on Friday, December 27,
2019. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
